









NVIDIA Corporation
Amended and Restated 2007 Equity Incentive Plan
Approved by the Compensation Committee: April 24, 2007
Approved by the Stockholders: June 21, 2007
Amended by the Compensation Committee: November 11, 2010
Amended and Restated by the Compensation Committee: March 22, 2012
Approved by the Stockholders: May 17, 2012
Amended and Restated by the Compensation Committee: April 9, 2014
Approved by the Stockholders: May 23, 2014
Amended and Restated by the Compensation Committee: April 5, 2016
Approved by the Stockholders: May 18, 2016
Amended and Restated by the Compensation Committee: April 3, 2018
Approved by the Stockholders: May 16, 2018
Amended and Restated by the Compensation Committee: April 27, 2020
Approved by the Stockholders: June 9, 2020
Termination Date: April 26, 2030
1.
General.

(a)Successor and Continuation of Prior Plans. The Plan is intended as the
successor to and continuation of the NVIDIA Corporation 1998 Equity Incentive
Plan (the “1998 Plan”), the NVIDIA Corporation 1998 Non-Employee Directors’
Stock Option Plan, the NVIDIA Corporation 2000 Nonstatutory Equity Incentive
Plan, and the PortalPlayer, Inc. 2004 Stock Incentive Plan (together, the “Prior
Plans”). Following the Effective Date, no additional stock awards will be
granted under any of the Prior Plans and all newly granted Stock Awards will be
subject to the terms of this Plan except as follows: from the Effective Date
until September 30, 2007 (the “Transition Date”) (during which time the Company
anticipates taking such steps as are necessary or appropriate to permit
participation in the Plan by Employees, Directors or Consultants who are foreign
nationals or are employed outside the United States), the Company may grant
stock awards subject to the terms of the 1998 Plan covering up to an aggregate
of 100,000 shares of Common Stock to newly hired employees of the Company and
its Affiliates who are foreign nationals or are employed outside the United
States (such 100,000 share reserve, the “Foreign Transition Reserve”). On the
Effective Date, all of the shares remaining available for issuance under the
Prior Plans will become available for issuance under the Plan; provided,
however, that the issuance of shares upon the exercise of options or the
settlement of stock awards granted under the Prior Plans (including the issuance
of shares upon the exercise or settlement of any awards granted following the
Effective Date subject to the terms of the 1998 Plan from the Foreign Transition
Reserve) will occur from this Plan and will reduce the number of shares of
Common Stock available for issuance under this Plan as provided in Section 3
below. Any shares of Common Stock subject to outstanding options and stock
awards granted under the Prior Plans that expire or terminate for any reason
prior to exercise or settlement (collectively, the “Prior Plans’ Returning
Shares”) will become available for issuance pursuant to Stock Awards granted
hereunder. Except as expressly set forth in this Section 1(a), all options and
stock awards granted under the Prior Plans will remain subject to the terms of
the Prior Plans with respect to which they were originally granted.
(b)Eligible Award Recipients. The persons eligible to receive Awards are
Employees, Directors and Consultants.
(c)Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Restricted
Stock Awards, (iv) Restricted Stock Unit Awards, (v)




--------------------------------------------------------------------------------





Stock Appreciation Rights, (vi) Performance Stock Awards, (vii) Performance Cash
Awards, and (viii) Other Stock Awards.
(d)Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Awards as set forth in
Section 1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate, and to provide a means by
which such eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Stock Awards.
(e)Section 162(m) Transition Relief. Notwithstanding anything in the Plan to the
contrary, any reference in the Plan to “performance-based compensation” under
Section 162(m) of the Code will only apply to any Award that is intended, and is
eligible, to qualify as such pursuant to the transition relief provided by the
Tax Cuts and Jobs Act (the “TCJA”) for remuneration provided by a written
binding contract which was in effect on November 2, 2017 and which was not
subsequently materially modified, as determined by the Board, in its sole
discretion, in accordance with the TCJA and any applicable guidance, rulings or
regulations issued by any governmental authority.
2.Administration.
(a)Administration by Board. The Board will administer the Plan unless and until
the Board delegates administration of the Plan to a Committee or Committees, as
provided in Section 2(c).
(b)Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i)To determine from time to time (A) which of the persons eligible under the
Plan will be granted Awards; (B) when and how each Award will be granted; (C)
what type or combination of types of Award will be granted; (D) the provisions
of each Award granted (which need not be identical), including the time or times
when a person will be permitted to receive cash or Common Stock pursuant to a
Stock Award; (E) the number of shares of Common Stock subject to, or the cash
value of, an Award; and (F) the Fair Market Value applicable to a Stock Award.
(ii)To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it will deem
necessary or expedient to make the Plan or Award fully effective.
(iii)To settle all controversies regarding the Plan and Awards granted under it.
(iv)To accelerate the time at which an Award may be exercised or the time during
which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may be
exercised or the time during which it will vest (or at which cash or shares of
Common Stock may be issued); provided, however, that notwithstanding the
foregoing or anything in the Plan to the contrary, the time at which a
Participant’s Award may be exercised or the time during which a Participant’s
Award or any part thereof will vest may only be accelerated in the event of the
Participant’s death or Disability or in the event of a Corporate Transaction or
Change in Control.
(v)To suspend or terminate the Plan at any time. Except as otherwise provided in
the Plan or an Award Agreement, suspension or termination of the Plan will not
materially impair a Participant’s rights under his or her then-outstanding Award
without his or her written consent.
(vi)To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, relating to Incentive Stock Options and certain
nonqualified deferred compensation under




--------------------------------------------------------------------------------





Section 409A of the Code and/or to bring the Plan or Awards granted under the
Plan into compliance therewith, subject to the limitations, if any, of
applicable law. However, except as provided in Section 9(a) relating to
Capitalization Adjustments, stockholder approval will be required for any
amendment of the Plan that either (i) materially increases the number of shares
of Common Stock available for issuance under the Plan, (ii) materially expands
the class of individuals eligible to receive Awards under the Plan, (iii)
materially increases the benefits accruing to Participants under the Plan or
materially reduces the price at which shares of Common Stock may be issued or
purchased under the Plan, (iv) materially extends the term of the Plan, or (v)
materially expands the types of Awards available for issuance under the Plan,
but only to the extent required by applicable law or listing requirements.
Except as otherwise provided in the Plan or an Award Agreement, rights under any
Award granted before amendment of the Plan will not be materially impaired by
any amendment of the Plan unless (i) the Company requests the consent of the
affected Participant, and (ii) such Participant consents in writing.
(vii)To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (i) Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (ii) Section 422 of the
Code regarding Incentive Stock Options, or (iii) Rule 16b-3.
(viii)To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable than previously provided in the Award Agreement,
subject to any specified limits in the Plan that are not subject to Board
discretion; provided however, that, except with respect to amendments that
disqualify or impair the status of an Incentive Stock Option or as otherwise
provided in the Plan or an Award Agreement, the rights under any Award will not
be materially impaired by any such amendment unless (i) the Company requests the
consent of the affected Participant, and (ii) such Participant consents in
writing. Notwithstanding the foregoing, subject to the limitations of applicable
law, if any, and without the affected Participant’s consent, the Board may amend
the terms of any one or more Awards if necessary (A) to maintain the qualified
status of the Award as an Incentive Stock Option, (B) to clarify the manner of
exemption from, or to bring the Award into compliance with, Section 409A of the
Code and the related guidance thereunder, or (C) to comply with other applicable
laws.
(ix)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.
(x)To adopt such procedures or terms and sub-plans (none of which will be
inconsistent with the provisions of the Plan) as are necessary or desirable to
permit or facilitate participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed or located outside the United
States.
(c)Delegation to Committee.
(i)General. The Board may delegate some or all of the administration of the Plan
to a Committee or Committees. If administration of the Plan is delegated to a
Committee, the Committee will have, in connection with the administration of the
Plan, the powers theretofore possessed by the Board that have been delegated to
the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board or Committee (as applicable). The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.




--------------------------------------------------------------------------------





(ii)Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
or solely of two or more Non-Employee Directors, in accordance with Rule 16b-3.
In addition, the Board or the Committee, in its sole discretion, may (A)
delegate to a Committee who need not be Outside Directors the authority to grant
Awards to eligible persons who are either (I) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Stock Award, or (II) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code, and/or (B) delegate to
a Committee who need not be Non-Employee Directors the authority to grant Stock
Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.
(d)Delegation to Officers. The Board may delegate to one or more Officers the
authority to do one or both of the following (i) designate Employees who are not
Officers to be recipients of Options and SARs (and, to the extent permitted by
applicable law, other Stock Awards) and, to the extent permitted by applicable
law, the terms thereof, and (ii) determine the number of shares of Common Stock
to be subject to such Stock Awards granted to such Employees; provided, however,
that the Board resolutions regarding such delegation will specify the total
number of shares of Common Stock that may be subject to the Stock Awards granted
by such Officer and that such Officer may not grant a Stock Award to himself or
herself. Any such Stock Awards will be granted on the form of Stock Award
Agreement most recently approved for use by the Committee or the Board, unless
otherwise provided in the resolutions approving the delegation authority.
Notwithstanding anything to the contrary in this Section 2(d), the Board may not
delegate to an Officer who is acting solely in the capacity of an Officer (and
not also as a Director) the authority to determine the Fair Market Value
pursuant to Section 13(x)(iii) below.
(e)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.
(f)Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee will have the authority to: (i) reduce the exercise or strike price of
any outstanding Options or Stock Appreciation Rights under the Plan, or (ii)
cancel any outstanding Options or Stock Appreciation Rights that have an
exercise price or strike price greater than the current Fair Market Value in
exchange for cash or other Stock Awards under the Plan, unless the stockholders
of the Company have approved such an action within twelve (12) months prior to
such an event.
(g)Dividends and Dividend Equivalents. Dividends or dividend equivalents may be
paid or credited, as applicable, with respect to any shares of Common Stock
subject to an Award, as determined by the Board and contained in the applicable
Award Agreement; provided, however, that (i) no dividends or dividend
equivalents may be paid with respect to any such shares before the date such
shares have vested under the terms of such Award Agreement, (ii) any dividends
or dividend equivalents that are credited with respect to any such shares will
be subject to all of the terms and conditions applicable to such shares under
the terms of such Award Agreement (including, but not limited to, any vesting
conditions), and (iii) any dividends or dividend equivalents that are credited
with respect to any such shares will be forfeited to the Company on the date, if
any, such shares are forfeited to or repurchased by the Company due to a failure
to meet any vesting conditions under the terms of such Award Agreement.










--------------------------------------------------------------------------------






3. Shares Subject to the Plan.
(a)Share Reserve. Subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock of
the Company that may be issued pursuant to Stock Awards after the Effective Date
will not exceed 244,367,766 shares (the “2007 Plan Reserve”). Such maximum
number of shares reserved for issuance consists of (i) 152,767,766 shares1,
which is the total reserve that the Company’s stockholders approved at the
Company’s 2007 Annual Meeting of Stockholders, including but not limited to the
shares remaining available for issuance under the Prior Plans on the Effective
Date and the Prior Plans’ Returning Shares, (ii) 25,000,000 shares that were
approved at the Company’s 2012 Annual Meeting of Stockholders (and reapproved at
the Company’s 2013 Annual Meeting of Stockholders), (iii) 10,000,000 shares that
were approved at the Company’s 2014 Annual Meeting of Stockholders, (iv)
18,800,000 shares that were approved at the Company’s 2016 Annual Meeting of
Stockholders, (v) 23,000,000 shares that were approved at the Company’s 2018
Annual Meeting of Stockholders, and (vi) 14,800,000 shares that were approved at
the Company’s 2020 Annual Meeting of Stockholders. For clarity, the 2007 Plan
Reserve in this Section 3(a) is a limitation on the number of shares of Common
Stock that may be issued pursuant to the Plan. Accordingly, this Section 3(a)
does not limit the granting of Stock Awards except as provided in Section 7(a).
Shares may be issued in connection with a merger or acquisition as permitted by
Nasdaq Listing Rule 5635(c) or, if applicable, NYSE Listed Company Manual
Section 303A.08, AMEX Company Guide Section 711 or other applicable rule, and
such issuance will not reduce the number of shares available for issuance under
the Plan.



(a)Reversion of Shares to the Share Reserve.
(i)Shares Available For Subsequent Issuance. If any (x) Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, (y) shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited to or repurchased by the Company at
their original exercise or purchase price pursuant to the Company’s
reacquisition or repurchase rights under the Plan, including any forfeiture or
repurchase caused by the failure to meet a contingency or condition required for
the vesting of such shares, or (z) Stock Award is settled in cash, then the
shares of Common Stock not issued under such Stock Award, or forfeited to or
repurchased by the Company, shall revert to and again become available for
issuance under the Plan.
(ii)Shares Not Available for Subsequent Issuance. If any shares subject to a
Stock Award are not delivered to a Participant because such shares are withheld
by the Company to satisfy the exercise or purchase price of a Stock Award
(including any shares subject to a Stock Award that are not delivered to a
Participant because the Stock Award is exercised through a reduction of shares
subject to the Stock Award (i.e., “net exercised”)) or an appreciation
distribution in respect of a Stock Appreciation Right is paid in shares of
Common Stock, the number of shares subject to the Stock Award that are not
delivered to the Participant shall not remain available for subsequent issuance
under the Plan. If any shares subject to a Stock Award are not delivered to a
Participant because such shares are withheld by the Company in satisfaction of
the withholding of taxes incurred in connection with a Stock Award, the number
of shares that are not delivered to the Participant shall not remain available
for subsequent issuance under the Plan. If the exercise or purchase price of any
Stock Award, or the withholding of taxes incurred in connection with a Stock
Award, is satisfied by tendering shares of Common Stock held by the Participant
(either by actual delivery or attestation), then the number of shares so
tendered shall not remain available for subsequent issuance under the Plan. If
any shares of Common Stock are repurchased by the Company on the open market
with the proceeds of the exercise or purchase price of a Stock Award, then the
number of shares so repurchased shall not remain available for subsequent
issuance under the Plan.


1 The initial 101,845,177 shares approved in June 2007 were adjusted to
152,767,766 pursuant to a 3-for-2 forward stock split effective September 10,
2007.





--------------------------------------------------------------------------------





(b)Incentive Stock Option Limit. Subject to the 2007 Plan Reserve and the
provisions of Section 9(a) relating to Capitalization Adjustments, the aggregate
maximum number of shares of Common Stock that may be issued pursuant to the
exercise of Incentive Stock Options under the Plan (including Incentive Stock
Options granted under the Prior Plans) will be 250,000,000 shares of Common
Stock.
(c)Individual Award Limitations. Subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, no Participant will be eligible to be
granted during any fiscal year:
(i)Options, Stock Appreciation Rights and Other Stock Awards whose value is
determined by reference to an increase over an exercise or strike price of at
least one hundred percent (100%) of the Fair Market Value on the date the Stock
Award is granted covering more than 2,000,000 shares of Common Stock;
(ii)Performance Stock Awards covering more than 2,000,000 shares of Common
Stock; and
(iii)Performance Cash Awards with a value of more than $6,000,000.
If a Performance Stock Award is in the form of an Option, it will count only
against the Performance Stock Award limit. If a Performance Stock Award could be
paid out in cash, it will count only against the Performance Stock Award limit.
(d)Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
4.     Eligibility.
(e)Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to employees of the Company or a “parent corporation” or “subsidiary
corporation” thereof (as such terms are defined in Sections 424(e) and 424(f) of
the Code). Stock Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants; provided, however, that Stock Awards may
not be granted to Employees, Directors and Consultants who are providing
Continuous Service only to any “parent” of the Company, as such term is defined
in Rule 405 of the Securities Act, unless (i) the stock underlying such Stock
Awards is treated as “service recipient stock” under Section 409A of the Code
(for example, because the Stock Awards are granted pursuant to a corporate
transaction such as a spin off transaction), (ii) the Company, in connection
with its legal counsel, has determined that such Stock Awards are otherwise
exempt from Section 409A of the Code, or (iii) the Company, in connection with
its legal counsel, has determined that such Stock Awards comply with the
distribution requirements of Section 409A of the Code.
(f)Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.
(g)Consultants. A Consultant will be eligible for the grant of an Award only if,
at the time of grant, a Form S-8 Registration Statement under the Securities Act
or a successor or similar form under the Securities Act (“Form S-8”) is
available to register either the offer or the sale of the Company’s securities
to such Consultant because of the nature of the services that the Consultant is
providing to the Company, because the Consultant is a natural person, or because
of any other rule governing the use of Form S-8.
5.     Provisions Relating to Options and Stock Appreciation Rights.
Each Option or SAR will be in such form and will contain such terms and
conditions as the Board will




--------------------------------------------------------------------------------





deem appropriate. All Options will be separately designated Incentive Stock
Options or Nonstatutory Stock Options at the time of grant, and, if certificates
are issued, a separate certificate or certificates will be issued for shares of
Common Stock purchased on exercise of each type of Option. If an Option is not
specifically designated as an Incentive Stock Option, or if an Option is
designated as an Incentive Stock Option but some portion or all of the Option
fails to qualify as an Incentive Stock Option under the applicable rules, then
the Option (or portion thereof) will be a Nonstatutory Stock Option. The
provisions of separate Options or SARs need not be identical; provided, however,
that each Award Agreement will include (through incorporation of provisions
hereof by reference in the Award Agreement or otherwise) the substance of each
of the following provisions:
(h)Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement (the “Expiration Date”).
(i)Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, and notwithstanding anything in the Award Agreement to the
contrary, the exercise or strike price of each Option or SAR will not be less
than the Fair Market Value subject to the Option or SAR on the date the Award is
granted. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise or strike price lower than the Fair Market Value subject to the Award
if such Award is granted pursuant to an assumption or substitution for another
option or stock appreciation right in a manner consistent with the provisions of
Section 409A and, if applicable, Section 424(a) of the Code. Each SAR will be
denominated in shares of Common Stock equivalents.
(j)Consideration. The purchase price of Common Stock acquired pursuant to the
exercise of an Option will be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any combination of the
methods of payment set forth below. The Board will have the authority to grant
Options that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to utilize a particular method of payment. The
methods of payment permitted by this Section 5(c) are:
(i)by cash, check, bank draft, money order or electronic funds transfer payable
to the Company;
(ii)pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;
(iii)if an option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued; provided, further, that shares of Common Stock will no longer be
outstanding under an Option and will not be exercisable thereafter to the extent
that (A) shares issuable upon exercise are reduced to pay the exercise price
pursuant to the “net exercise,” (B) shares are delivered to the Participant as a
result of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations; or
(iv)in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Award Agreement.
(k)Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR. The appreciation distribution payable on the exercise of a SAR will be not




--------------------------------------------------------------------------------





greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR, and with respect to which the Participant is
exercising the SAR on such date, over (B) the strike price. The appreciation
distribution may be paid in Common Stock, in cash, in any combination of the two
or in any other form of consideration, as determined by the Board and contained
in the Award Agreement evidencing such SAR.
(l)Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
will determine. If the Board determines that an Option or SAR will be
transferable, the Option or SAR will contain such additional terms and
conditions as the Board deems appropriate. In the absence of such a
determination by the Board to the contrary, the following restrictions on the
transferability of Options and SARs will apply:
(i)Restrictions on Transfer. An Option or SAR will not be transferable except by
will or by the laws of descent and distribution (or pursuant to subsections (ii)
and (iii) below) and will be exercisable during the lifetime of the Participant
only by the Participant; provided, however, that the Board may, in its sole
discretion, permit transfer of the Option or SAR in a manner consistent with
applicable tax and securities laws upon the Participant’s request. Except as
explicitly provided herein, neither an Option nor a SAR may be transferred for
consideration.
(ii)Domestic Relations Orders. Notwithstanding the foregoing, subject to the
approval of the Board or a duly authorized Officer, an Option or SAR may be
transferred pursuant to a domestic relations order or official marital
settlement agreement; provided, however, that an Incentive Stock Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.
(iii)Beneficiary Designation. Notwithstanding the foregoing, subject to the
approval of the Board or a duly authorized Officer, a Participant may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company (or the designated broker), designate a third party
who, in the event of the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, the executor or administrator of the Participant’s estate (or other
party legally entitled to the Option or SAR proceeds) will be entitled to
exercise the Option or SAR and receive the Common Stock or other consideration
resulting from such exercise. However, the Company may prohibit designation of a
beneficiary at any time, including due to any conclusion by the Company that
such designation would be inconsistent with the provisions of applicable laws or
difficult to administer.
(m)Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of Performance Goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary; provided, however, that in all cases, in the event that a
Participant’s Continuous Service terminates as a result of his or her death,
then the Option or SAR will become fully vested and exercisable as of the date
of termination of Continuous Service. The provisions of this Section 5(f) are
subject to any Option or SAR provisions governing the minimum number of shares
of Common Stock as to which an Option or SAR may be exercised.
(n)Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, in the event that a Participant’s Continuous Service terminates (other
than for Cause or upon the Participant’s death or Disability), the Participant
may exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (i) the
date 90 days following the termination of the Participant’s Continuous Service,
or (ii) the expiration of the term of the Option or SAR as set forth in the
Award Agreement. If, after termination of




--------------------------------------------------------------------------------





Continuous Service, the Participant does not exercise his or her Option or SAR
within the time specified herein or in the Award Agreement (as applicable), the
Option or SAR will terminate.
(o)Extension of Termination Date. If the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than for Cause or
upon the Participant’s death or Disability) would either (i) be prohibited
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, or (ii) subject the
Participant to short-swing liability under Section 16(b) of the Exchange Act due
to a transaction engaged in by the Participant prior to his or her termination
of Continuous Service, then the Option or SAR will terminate on the earlier of
(A) the expiration of a period of 90 days after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in violation of such registration requirements and would not
subject the Participant to short-swing liability under Section 16(b) of the
Exchange Act, or (B) the expiration of the term of the Option or SAR as set
forth in the Award Agreement. All determinations under this Section 5(h) will be
made in the sole discretion of the Board.
(p)Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, in
the event that a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Option or SAR
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date 12 months following such
termination of Continuous Service, or (ii) the expiration of the term of the
Option or SAR as set forth in the Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the time specified herein or in the Award Agreement (as applicable), the
Option or SAR will terminate.
(q)Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, in the
event that (i) a Participant’s Continuous Service terminates as a result of the
Participant’s death (which termination event will give rise to acceleration of
vesting as described in Section 5(f) above), or (ii) the Participant dies within
the period (if any) specified in the Award Agreement after the termination of
the Participant’s Continuous Service for a reason other than death (which event
will not give rise to acceleration of vesting as described in Section 5(f)
above), then the Option or SAR may be exercised (to the extent the Participant
was entitled to exercise such Option or SAR as of the date of death) by the
Participant’s estate, by a person who acquired the right to exercise the Option
or SAR by bequest or inheritance or by a person designated to exercise the
Option or SAR upon the Participant’s death, but only within the period ending on
the earlier of (A) the date 18 months following the date of death, or (B) the
expiration of the term of such Option or SAR as set forth in the Award
Agreement. If, after the Participant’s death, the Option or SAR is not exercised
within the time specified herein or in the Award Agreement (as applicable), the
Option or SAR will terminate.
(r)Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement, or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.
(s)Non-Exempt Employees. No Option or SAR granted to an Employee that is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, will be first exercisable for any shares of Common Stock until at least
six (6) months following the date of grant of the Option or SAR (although the
Award may vest prior to such date). Consistent with the provisions of the Worker
Economic Opportunity Act, (i) if such non-exempt Employee dies or suffers a
Disability, (ii) upon a Corporate Transaction in which such Option or SAR is not
assumed, continued, or substituted, (iii) upon a Change in Control, or (iv) upon
the Participant’s retirement (as such term may be defined in the Participant’s
Award Agreement or in another agreement between the Participant and the Company,
or, if no such definition, in accordance with the Company’s then current
employment policies and guidelines), the vested portion of any Options and SARs




--------------------------------------------------------------------------------





may be exercised earlier than six (6) months following the date of grant. The
foregoing provision is intended to operate so that any income derived by a
non-exempt employee in connection with the exercise or vesting of an Option or
SAR will be exempt from his or her regular rate of pay. To the extent permitted
and/or required for compliance with the Worker Economic Opportunity Act to
ensure that any income derived by a non-exempt employee in connection with the
exercise, vesting or issuance of any shares under any other Stock Award will be
exempt from the employee’s regular rate of pay, the provisions of this Section
5(k) will apply to all Stock Awards and are hereby incorporated by reference
into such Stock Award Agreements.
6.    Provisions of Stock Awards other than Options and SARs.
(a)Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board will deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate will be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical, provided, however, that each Restricted Stock Award Agreement
will include (through incorporation of the provisions hereof by reference in the
Award Agreement or otherwise) the substance of each of the following provisions:
(i)Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft, money order or electronic funds transfer payable to
the Company, (B) past services rendered to the Company or an Affiliate, or (C)
any other form of legal consideration (including future services) that may be
acceptable to the Board, in its sole discretion, and permissible under
applicable law.
(ii)Vesting. Shares of Common Stock awarded under a Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board; provided, however, that in all
cases, in the event a Participant’s Continuous Service terminates as a result of
his or her death, then the Restricted Stock Award will become fully vested as of
the date of termination of Continuous Service.
(iii)Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition or a repurchase right any or all of the shares of Common
Stock held by the Participant which have not vested as of the date of
termination of Continuous Service under the terms of the Restricted Stock Award
Agreement.
(iv)Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.
(b)Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement will
be in such form and will contain such terms and conditions as the Board will
deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical, provided,
however, that each Restricted Stock Unit Award Agreement will include (through
incorporation of the provisions hereof by reference in the Award Agreement or
otherwise) the substance of each of the following provisions:
(i)Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.




--------------------------------------------------------------------------------





(ii)Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate;
provided, however, that in all cases, in the event a Participant’s Continuous
Service terminates as a result of his or her death, then the Restricted Stock
Unit Award will become fully vested as of the date of termination of Continuous
Service.
(iii)Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
(iv)Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
(v)Termination of Participant’s Continuous Service. Except as otherwise provided
in the applicable Restricted Stock Unit Award Agreement, such portion of the
Restricted Stock Unit Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service.
(c)Performance Awards.
(i)Performance Stock Awards. A Performance Stock Award is a Stock Award that is
payable (including that may be granted, vest or exercised) contingent upon the
attainment during a Performance Period of certain Performance Goals. A
Performance Stock Award may require the completion of a specified period of
Continuous Service. In the event a Participant’s Continuous Service terminates
as a result of his or her death, then the Performance Stock Award will be deemed
to have been earned at 100% of the target level of performance, will be fully
vested, as of the date of death, and shares thereunder will be issued promptly
following the date of death. The length of any Performance Period, the
Performance Goals to be achieved during the Performance Period, and the measure
of whether and to what degree such Performance Goals have been attained will be
conclusively determined by the Committee (or, to the extent that an Award is not
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Board), in its sole discretion. In addition, to the extent
permitted by applicable law and the applicable Award Agreement, the Board or the
Committee, as applicable, may determine that cash may be used in payment of
Performance Stock Awards.
(ii)Performance Cash Awards. A Performance Cash Award is a cash award that is
payable contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. The length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Goals have been attained
will be conclusively determined by the Committee (or, to the extent that an
Award is not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Board), in its sole discretion. The Board or the
Committee, as applicable, may provide for or, subject to such terms and
conditions as the Board or the Committee, as applicable, may specify, may permit
a Participant to elect for, the payment of any Performance Cash Award to be
deferred to a specified date or event. The Board or the Committee, as
applicable, may specify the form of payment of Performance Cash Awards, which
may be cash or other property, or may provide for a Participant to have the
option for his or her Performance Cash Award, or such portion thereof as the
Board or the Committee, as applicable, may specify, to be paid in whole or in
part in cash or other property. In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board or the Committee,
as applicable, may determine that Common Stock authorized under this Plan may be
used in payment of Performance Cash Awards, including additional shares in
excess of the Performance Cash Award as an inducement to hold shares of Common
Stock.




--------------------------------------------------------------------------------





(iii)Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to any Award
intended to qualify as “performance-based compensation” thereunder, the
Committee will establish the Performance Goals applicable to, and the formula
for calculating the amount payable under, the Award no later than the earlier of
(a) the date 90 days after the commencement of the applicable Performance
Period, and (b) the date on which 25% of the Performance Period has elapsed, and
in any event at a time when the achievement of the applicable Performance Goals
remains substantially uncertain. Prior to the payment of any compensation under
an Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the Committee will certify the extent to which any
Performance Goals and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock). With respect to any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
may reduce or eliminate the compensation or economic benefit due upon the
attainment of the applicable Performance Goals on the basis of any such further
considerations as the Committee, in its sole discretion, may determine.
(d)Other Stock Awards. Other forms of Stock Awards valued in whole or in part by
reference to, or otherwise based on, Common Stock, including the appreciation in
value thereof may be granted either alone or in addition to Stock Awards
provided for under Section 5 and the preceding provisions of this Section 6.
Subject to the provisions of the Plan (including, but not limited to, Section
2(g)), the Board will have sole and complete authority to determine the persons
to whom and the time or times at which such Other Stock Awards will be granted,
the number of shares of Common Stock (or the cash equivalent thereof) to be
granted pursuant to such Other Stock Awards and all other terms and conditions
of such Other Stock Awards; provided, however, that in all cases, in the event a
Participant’s Continuous Service terminates as a result of his or her death,
then any Other Stock Awards held by such Participant will become fully vested as
of the date of termination of Continuous Service.
(7)    Covenants of the Company.
(a)Availability of Shares. During the terms of the Stock Awards, the Company
will keep available at all times the number of shares of Common Stock reasonably
required to satisfy such Stock Awards.
(b)Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan, or any
offerings made under the Plan, such authority as may be required to grant Stock
Awards and to issue and sell shares of Common Stock upon exercise of the Stock
Awards; provided, however, that this undertaking will not require the Company to
register under the Securities Act the Plan, any Stock Award or any Common Stock
issued or issuable pursuant to any such Stock Award nor seek to obtain such
approval if the cost or efforts to obtain the approval is unreasonable in
relation to the value of the benefits to be provided under the Plan, as
determined by the Company in its sole discretion. If, after reasonable efforts
and at a reasonable cost, the Company is unable to obtain from any such
regulatory commission or agency the authority that counsel for the Company deems
necessary for the lawful issuance and sale of Common Stock under the Plan, the
Company will be relieved from any liability for failure to issue and sell Common
Stock upon exercise of such Stock Awards unless and until such authority is
obtained. A Participant will not be eligible for the grant of an Award or the
subsequent issuance of cash or Common Stock pursuant to the Award if such grant
or issuance would be in violation of any applicable securities laws.
(c)No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such Participant as to the time or
manner of exercising such Stock Award. Furthermore, the Company will have no
duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of an Award or a possible period in which the Award
may not be exercised. Neither the Company nor any of its Affiliates has any duty
or obligation to minimize the tax consequences of an Award to the holder of such
Award.




--------------------------------------------------------------------------------





8.    Miscellaneous.
(a)Use of Proceeds. Proceeds from the sale of shares of Common Stock pursuant to
Awards will constitute general funds of the Company.
(b)Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Board
consents, resolutions or minutes) documenting the corporate action constituting
the grant contain terms (e.g., exercise price, vesting schedule or number of
shares) that are inconsistent with those in the Award Agreement as a result of a
clerical error in the papering of the Award Agreement, the corporate records
will control and the Participant will have no legally binding right to the
incorrect term in the Award Agreement.
(c)Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to an Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares under, the Award
pursuant to its terms and (ii) the issuance of the Common Stock subject to such
Award has been entered into the books and records of the Company.
(d)No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant to the Plan will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause (provided in compliance with applicable local laws and
the Employee’s employment contract, if any), (ii) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate, or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
(e)Change in Time Commitment. In the event a Participant’s regular level of time
commitment in the performance of his or her services for the Company or any
Affiliates is reduced (for example, and without limitation, if the Participant
is an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee) after the date of grant of any Award
to the Participant, the Board has the right in its sole discretion (provided in
compliance with applicable local laws) to (i) make a corresponding reduction in
the number of shares or cash amount subject to any portion of such Award that is
scheduled to vest or become payable after the date of such change in time
commitment, and (ii) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced.
(f)Incentive Stock Option Limitation. To the extent that the aggregate Fair
Market Value (determined at the time of grant) with respect to which Incentive
Stock Options are exercisable for the first time by any Optionholder during any
calendar year (under all plans of the Company and any Affiliates) exceeds
$100,000 (or such other limit established in the Code) or otherwise does not
comply with the rules governing Incentive Stock Options, the Options or portions
thereof that exceed such limit (according to the order in which they were
granted) or otherwise do not comply with the rules will be treated as
Nonstatutory Stock Options, notwithstanding any contrary provision of the
applicable Option Agreement(s) or any Board or Committee resolutions related
thereto.
(g)Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser




--------------------------------------------------------------------------------





representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Award has been registered under a then currently
effective registration statement under the Securities Act, or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.
(h)Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state,
foreign or local tax withholding obligation relating to an Award (including but
not limited to income tax, social insurance contributions, payment on account or
any other taxes) by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company
or an Affiliate) or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii)  withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Award; provided, however, that no shares of Common Stock are
withheld with a value exceeding the maximum amount of tax required to be
withheld by law (or such other amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant; or
(v) by such other method as may be set forth in the Award Agreement.
(i)Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet.
(j)Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company or an Affiliate. The Board is
authorized to make deferrals of Awards and determine when, and in what annual
percentages, Participants may receive payments, including lump sum payments,
following the Participant’s termination of Continuous Service, and implement
such other terms and conditions consistent with the provisions of the Plan and
in accordance with applicable law.
(k)Compliance with Section 409A. Unless otherwise expressly provided for in an
Award Agreement, the Plan and Award Agreements will be interpreted to the
greatest extent possible in a manner that makes the Plan and the Awards granted
hereunder exempt from Section 409A of the Code, and, to the extent not so
exempt, in compliance with Section 409A of the Code. If the Board determines
that any Award granted hereunder is not exempt from and is therefore subject to
Section 409A of the Code, the Award Agreement evidencing such Award will
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement. Notwithstanding anything to
the contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded, and if a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A of the Code is a “specified employee” for purposes of Section 409A
of the Code, no distribution or payment of any amount that is due because of a
“separation




--------------------------------------------------------------------------------





from service” (as defined in Section 409A of the Code without regard to
alternative definitions thereunder) will be issued or paid before the date that
is six (6) months following the date of such Participant’s “separation from
service” or, if earlier, the date of the Participant’s death, unless such
distribution or payment can be made in a manner that complies with Section 409A
of the Code, and any amounts so deferred will be paid in a lump sum on the day
after such six (6) month period elapses, with the balance paid thereafter on the
original schedule.
(l)Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of Common Stock or other cash or property
upon the occurrence of Cause.
9.    Adjustments upon Changes in Common Stock; Other Corporate Events.
(a)Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a); (ii)
the class(es) and maximum number of securities that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 3(c); (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 3(d), and (iv) the class(es) and number of securities and
price per share of stock subject to outstanding Stock Awards. The Board will
make such adjustments, and its determination will be final, binding and
conclusive.
(b)Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, and upon
ten (10) days prior written notice, all outstanding Stock Awards (other than
Stock Awards consisting of vested and outstanding shares of Common Stock not
subject to the Company’s right of repurchase or a forfeiture condition) will
terminate immediately prior to the completion of such dissolution or
liquidation, and the shares of Common Stock subject to the Company’s repurchase
rights or a forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.
(c)Corporate Transaction.
(i)Stock Awards May Be Assumed. Except as otherwise stated in the Stock Award
Agreement, in the event of a Corporate Transaction, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue any or all Stock Awards outstanding under the
Plan or may substitute similar stock awards for Stock Awards outstanding under
the Plan (including but not limited to, awards to acquire the same consideration
paid to the stockholders of the Company pursuant to the Corporate Transaction),
and any reacquisition or repurchase rights held by the Company in respect of
Common Stock issued pursuant to Stock Awards may be assigned by the Company to
the successor of the Company (or the successor’s parent company, if any), in
connection with such Corporate Transaction. A surviving corporation or acquiring
corporation (or its parent) may choose to assume or continue only a portion of a
Stock Award or substitute a similar stock award for only a portion of a Stock
Award.
(ii)Stock Awards Not Assumed Held by Current Participants. Except as otherwise
stated in the Stock Award Agreement (including an option and stock award
agreement subject to the terms of the Prior Plans, which terms remain applicable
as to outstanding options and stock awards thereunder), in the




--------------------------------------------------------------------------------





event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue any or all
outstanding Stock Awards or substitute similar stock awards for such outstanding
Stock Awards, then with respect to Stock Awards that have not been assumed,
continued or substituted and that are held by Participants whose Continuous
Service has not terminated prior to the effective time of the Corporate
Transaction (referred to as the “Current Participants”), the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Awards may be
exercised) will (contingent upon the effectiveness of the Corporate Transaction)
be accelerated in full to a date prior to the effective time of such Corporate
Transaction as the Board will determine (or, if the Board will not determine
such a date, to the date that is five business (5) days prior to the effective
time of the Corporate Transaction), and such Stock Awards will terminate if not
exercised (if applicable) at or prior to the effective time of the Corporate
Transaction, and any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards will lapse (contingent upon the effectiveness of
the Corporate Transaction).
(iii)Stock Awards Not Assumed Held by Persons other than Current Participants.
Except as otherwise stated in the Stock Award Agreement (including an option and
stock award agreement subject to the terms of the Prior Plans, which terms
remain applicable as to outstanding options and stock awards thereunder), in the
event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue any or all
outstanding Stock Awards or substitute similar stock awards for such outstanding
Stock Awards, then with respect to Stock Awards that have not been assumed,
continued or substituted and that are held by persons other than Current
Participants, the vesting of such Stock Awards (and, if applicable, the time at
which such Stock Award may be exercised) will not be accelerated and such Stock
Awards (other than a Stock Award consisting of vested and outstanding shares of
Common Stock not subject to the Company’s right of repurchase), upon advance
written notice by the Company of at least five (5) business days to the holders
of such Stock Awards, will terminate if not exercised (if applicable) prior to
the effective time of the Corporate Transaction; provided, however, that any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards will not terminate and may continue to be exercised notwithstanding
the Corporate Transaction.
(d)Change in Control.
(i)Stock Awards May Be Assumed. Except as otherwise stated in the Stock Award
Agreement, in the event of a Change in Control, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue any or all Stock Awards outstanding under the
Plan or may substitute similar stock awards for Stock Awards outstanding under
the Plan (including but not limited to, awards to acquire the same consideration
paid to the stockholders of the Company pursuant to the Change in Control), and
any reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to Stock Awards may be assigned by the Company to the
successor of the Company (or the successor’s parent company, if any), in
connection with such Change in Control. A surviving corporation or acquiring
corporation (or its parent) may choose to assume or continue only a portion of a
Stock Award or substitute a similar stock award for only a portion of a Stock
Award.
(ii)Stock Awards Not Assumed Held by Current Participants. Except as otherwise
stated in the Stock Award Agreement (including an option and stock award
agreement subject to the terms of the Prior Plans, which terms remain applicable
as to outstanding options and stock awards thereunder), in the event of a Change
in Control in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue any or all outstanding Stock Awards
or substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Current Participants, the vesting of such Stock Awards (and, if
applicable, the time at which such Stock Awards may be exercised) will
(contingent upon the effectiveness of the Change in Control) be accelerated in
full to a date prior to the effective time of such Change in Control as the
Board will determine (or, if the Board will not determine such a date, to the
date that is five business (5) days prior to the effective time of the Change in
Control), and such Stock Awards will terminate if not exercised (if applicable)
at or prior to the effective time of the Change in Control, and any
reacquisition or repurchase




--------------------------------------------------------------------------------





rights held by the Company with respect to such Stock Awards will lapse
(contingent upon the effectiveness of the Change in Control).
(iii)Stock Awards Not Assumed Held by Persons other than Current Participants.
Except as otherwise stated in the Stock Award Agreement (including an option and
stock award agreement subject to the terms of the Prior Plans, which terms
remain applicable as to outstanding options and stock awards thereunder), in the
event of a Change in Control in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue any or all
outstanding Stock Awards or substitute similar stock awards for such outstanding
Stock Awards, then with respect to Stock Awards that have not been assumed,
continued or substituted and that are held by persons other than Current
Participants, the vesting of such Stock Awards (and, if applicable, the time at
which such Stock Award may be exercised) will not be accelerated and such Stock
Awards (other than a Stock Award consisting of vested and outstanding shares of
Common Stock not subject to the Company’s right of repurchase), upon advance
written notice by the Company of at least five (5) business days to the holders
of such Stock Awards, will terminate if not exercised (if applicable) prior to
the effective time of the Change in Control; provided, however, that any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards will not terminate and may continue to be exercised notwithstanding
the Change in Control.
(iv)Additional Provisions. A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant. A Stock Award may vest as to all or any portion of the shares
subject to the Stock Award (i) immediately upon the occurrence of a Change in
Control, whether or not such Stock Award is assumed, continued, or substituted
by a surviving or acquiring entity in the Change in Control, and/or (ii) in the
event a Participant’s Continuous Service is terminated, actually or
constructively, within a designated period following the occurrence of a Change
in Control, but in the absence of such provision, no such acceleration will
occur.
10.    Termination or Suspension of the Plan.
(a)Plan Term. Unless sooner terminated by the Board pursuant to Section 2, the
Plan will automatically terminate on the day before the tenth (10th) anniversary
of the earlier of (i) the date the Plan is adopted by the Board or a duly
authorized Committee, or (ii) the date the Plan is approved by the stockholders
of the Company. The Board may suspend the Plan at anytime. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
11.    Effective Date of Plan.
This Plan will become effective on the Effective Date.
12.    Choice of Law.
The law of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
13.    Definitions.
As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:
(a)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 of the Securities Act. The
Board will have the authority to determine the time or times at which “parent”
or “subsidiary” status is determined within the foregoing definition.




--------------------------------------------------------------------------------





(b)“Award” means a Stock Award or a Performance Cash Award.
(c)“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.
(d)“Board” means the Board of Directors of the Company.
(e)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Stock Award after the Effective Date without the receipt of consideration by
the Company through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or any similar equity restructuring transaction, as that
term is used in Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.
(f)“Cause” means (i) if a Participant is party to an agreement with the Company
or an Affiliate that relates to equity awards and contains a definition of
“Cause,” the definition of “Cause” in the applicable agreement, or (ii) if a
Participant is not party to any such agreement, such Participant’s termination
because of (A) any willful, material violation by the Participant of any law or
regulation applicable to the business of the Company or an Affiliate, the
Participant’s conviction for, or guilty plea to, a felony or a crime involving
moral turpitude, or any willful perpetration by the Participant of a common law
fraud, (B) the Participant’s commission of an act of personal dishonesty that
involves personal profit in connection with the Company or any other entity
having a business relationship with the Company, (C) any material breach by the
Participant of any provision of any agreement or understanding between the
Company or an Affiliate and the Participant regarding the terms of the
Participant’s service as an Employee, Officer, Director or Consultant to the
Company or an Affiliate, including without limitation, the willful and continued
failure or refusal of the Participant to perform the material duties required of
such Participant as an Employee, Officer, Director or Consultant of the Company
or an Affiliate, other than as a result of having a Disability, or a breach of
any applicable invention assignment and confidentiality agreement or similar
agreement between the Company or an Affiliate and the Participant, (D) the
Participant’s disregard of the policies of the Company or an Affiliate so as to
cause loss, damage or injury to the property, reputation or employees of the
Company or an Affiliate, or (E) any other misconduct by the Participant that is
materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, the Company or an Affiliate.
(g)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company by an investor, any affiliate thereof or any other
Exchange Act Person that acquires the Company’s securities in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities, or (B)
solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;




--------------------------------------------------------------------------------





(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;
(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or
(iv)individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.
For purposes of determining voting power under the term Change in Control,
voting power will be calculated by assuming the conversion of all equity
securities convertible (immediately or at some future time) into shares entitled
to vote, but not assuming the exercise of any warrant or right to subscribe to
or purchase those shares. In addition, (A) the term Change in Control will not
include a sale of assets, merger or other transaction effected exclusively for
the purpose of changing the domicile of the Company, and (B) the definition of
Change in Control (or any analogous term) in an individual written agreement
between the Company or any Affiliate and the Participant will supersede the
foregoing definition with respect to Awards subject to such agreement; provided,
however, that if no definition of Change in Control or any analogous term is set
forth in such an individual written agreement, the foregoing definition will
apply; provided, further, that no Change in Control will be deemed to occur upon
announcement or commencement of a tender offer or upon a potential takeover or
upon stockholder approval of a merger or other transaction, in each case without
a requirement that the Change in Control actually occur.
If required for compliance with Section 409A of the Code, in no event will a
Change in Control be deemed to have occurred if such transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder). The Board may, in its sole discretion
and without a Participant’s consent, amend the definition of “Change in Control”
to conform to the definition of “Change in Control” under Section 409A of the
Code and the regulations thereunder.
(h)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(i)“Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).
(j)“Common Stock” means the common stock of the Company.
(k)“Company” means NVIDIA Corporation, a Delaware corporation.




--------------------------------------------------------------------------------





(l)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
(m)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee, Consultant or Director or a
change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or an Affiliate, will not terminate a Participant’s Continuous
Service; provided, however, that if the Entity for which a Participant is
rendering services ceases to qualify as an “Affiliate” as determined by the
Board in its sole discretion, such Participant’s Continuous Service will be
considered to have terminated on the date such Entity ceases to qualify as an
Affiliate. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service will be considered interrupted in the case of: (i) any leave
of absence approved by the Board of the chief executive officer of the Company,
including sick leave, military leave or any other personal leave; or (ii)
transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, and except as otherwise required by applicable
law or as otherwise determined by the Committee, a leave of absence will be
treated as Continuous Service for purposes of vesting in an Award only on those
days on which the Participant is using Company-paid vacation time and floating
holidays and for the first 90 days of leave during which the Participant is not
being paid through such vacation time and floating holidays. In addition, to the
extent required for exemption from or compliance with Section 409A of the Code,
the determination of whether there has been a termination of Continuous Service
will be made, and such term will be construed, in a manner that is consistent
with the definition of “separation from service” as defined under Treasury
Regulation Section 1.409A-1(h) (without regard to any alternative definition
thereunder).
(n)“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)the consummation of a sale or other disposition of all or substantially all,
as determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;
(ii)the consummation of a sale or other disposition of at least 50% of the
outstanding securities of the Company, in the case of Awards granted on or after
the date of the Annual Meeting of Stockholders in 2012, and at least 90% of the
outstanding securities of the Company, in the case of Awards granted prior to
the date of the Annual Meeting of Stockholders in 2012;
(iii)the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
(iv)the consummation of a merger, consolidation or similar transaction following
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.
To the extent required for compliance with Section 409A of the Code, in no event
will an event be deemed a Corporate Transaction if such transaction is not also
a “change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder).




--------------------------------------------------------------------------------





(o)“Covered Employee” will have the meaning provided in Section 162(m)(3) of the
Code and the regulations promulgated thereunder.
(p)“Director” means a member of the Board.
(q)“Directors’ Plan” means the Company’s 1998 Non-Employee Directors’ Stock
Option Plan.
(r)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Section 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
(s)“Effective Date” means June 21, 2007, which was the date of the 2007 Annual
Meeting of Stockholders of the Company at which this Plan was approved by the
Company’s stockholders.
(t)“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, will not
cause a Director to be considered an “Employee” for purposes of the Plan.
(u)“Entity” means a corporation, partnership, limited liability company or other
entity.
(v)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
(w)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” will not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date as
set forth in Section 11, is the Owner, directly or indirectly, of securities of
the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities.
(x)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.
(ii)Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.
(iii)In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.




--------------------------------------------------------------------------------





(y)“Full Value Award” means a Stock Award that is not an Option with respect to
which the exercise or strike price is at least 100% of the Fair Market Value on
the date of grant or a Stock Appreciation Right with respect to which the
exercise or strike price is at least 100% of the Fair Market Value on the date
of grant.
(z)“Incentive Stock Option” means an option that is intended to be, and
qualifies as, an “incentive stock option” within the meaning of Section 422 of
the Code and the regulations promulgated thereunder.
(aa)“Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(bb)    “Nonstatutory Stock Option” means an option granted pursuant to Section
5 of the Plan that does not qualify as an Incentive Stock Option.
(cc)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(dd)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Plan.
(ee)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.
(ff)     “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
(gg)    “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).
(hh)     “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement will be subject
to the terms and conditions of the Plan.
(ii)    “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
(jj)    “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
(kk)    “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.




--------------------------------------------------------------------------------





(ll)     “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).
(mm)    “Performance Criteria” means the one or more criteria that the Committee
(or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board)
will select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any one of, or combination of, the following: (1)
earnings, including any of the following: gross profit, operating income, income
before income tax, net income, and earnings per share, in each case with any one
of or combination of the following exclusions or inclusions: (a) interest
income, (b) interest expense, (c) other income that is categorized as
non-operating income, (d) other expense that is categorized as non-operating
expense, (e) income tax, (f) depreciation, and (g) amortization; (2) total
stockholder return; (3) return on equity or average stockholder’s equity; (4)
return on assets, investment, or capital employed; (5) stock price; (6) gross
profit margin; (7) operating income margin; (8) cash flow from operating
activities (including cash flow from operating activities per share); (9) free
cash flow (including free cash flow per share); (10) change in cash and cash
equivalents (or cash flow) (including change in cash and cash equivalents per
share (or cash flow per share)); (11) sales or revenue targets; (12) increases
in revenue or product revenue; (13) expenses and cost reduction goals; (14)
improvement in or attainment of expense levels; (15) improvement in or
attainment of working capital levels; (16) economic value added (or an
equivalent metric); (17) market share; (18) share price performance; (19) debt
reduction; (20) implementation or completion of projects or processes; (21)
customer satisfaction; (22) stockholders’ equity; (23) capital expenditures;
(24) debt levels; (25) workforce diversity; (26) growth of net income or
operating income; (27) employee retention; (28) quality measures; and (29) to
the extent that an Award is not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, other measures of performance
selected by the Board. Partial achievement of the specified criteria may result
in the payment or vesting corresponding to the degree of achievement as
specified in the Stock Award Agreement or the written terms of a Performance
Cash Award. The Committee (or, to the extent that an Award is not intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the Board) will, in its sole discretion, define the manner of calculating the
Performance Criteria it selects to use for such Performance Period.
(nn)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Committee (or, to the extent that an Award is not
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Board) for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. The
Committee (or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board)
will be authorized to appropriately make adjustments in the method of
calculating the attainment of Performance Goals for a Performance Period as
follows, provided that any such adjustments must be objectively determinable to
the extent that the Award is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code: (1) to exclude the effects of
stock-based compensation (including any modification charges); (2) to exclude
the portion of any legal settlement assigned as past infringement (i.e. the fair
value associated with the portion of settlement that is non-recurring); (3) to
exclude restructuring charges (including any costs associated with a reduction
in force and/or shutting down of business operations, such as severance
compensation and benefits and the cost to shut down operating sites/offices);
(4) to exclude amortization expenses associated with intangible assets obtained
through a business combination (acquisition or asset purchase); (5) to exclude
other costs incurred in connection with acquisitions or divestitures (including
potential acquisitions or divestitures) that are required to be expensed under
generally accepted accounting principles (including any direct acquisition costs
that are not associated with providing ongoing future benefit to the combined
company and certain compensation costs associated with an acquisition, such as
one-time compensation charges, longer-term retention incentives, and associated
payroll tax charges); (6) to exclude any exchange rate effects; (7) to exclude
the effects of changes to generally accepted accounting principles; (8) to
exclude the effects of any




--------------------------------------------------------------------------------





statutory adjustments to corporate tax rates or changes in tax legislation; (9)
to exclude the portion of any tax related settlements; (10) to exclude the
effects of any items of an unusual nature or of infrequency of occurrence; (11)
to exclude the dilutive effects of acquisitions or joint ventures; (12) to
exclude the effect of any change in the outstanding shares of Common Stock by
reason of any stock dividend or split, stock repurchase, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares or other similar corporate change, or any distributions to common
stockholders other than regular cash dividends; (13) to exclude the effects of
the award of bonuses under the Company’s bonus plans; (14) to exclude any
impairment of long-lived assets including goodwill, investments in
non-affiliated entities and intangible asset impairment charges that are
required to be recorded under generally accepted accounting principles; (15) to
exclude other events that are significant but not related to ongoing business
operations, such as large charitable donations; (16) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; (17) to
include non-operational credits (i.e., situations when directly related amounts
have not been previously charged to the Company’s results of operations); and
(18) to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to
appropriately make any other adjustments selected by the Board.
(oo)    “Performance Period” means the period of time selected by the Committee
(or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board)
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to and the payment of a Stock
Award or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Committee (or, to the extent
that an Award is not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, the Board).
(pp)    “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).
(qq)    “Plan” means this NVIDIA Corporation Amended and Restated 2007 Equity
Incentive Plan.
(rr)    “Prior Plans” means the NVIDIA Corporation 1998 Equity Incentive Plan,
the NVIDIA Corporation 1998 Non-Employee Directors’ Stock Option Plan, the
NVIDIA Corporation 2000 Nonstatutory Equity Incentive Plan, and the
PortalPlayer, Inc. 2004 Stock Incentive Plan, each as in effect immediately
prior to the Effective Date.
(ss)    “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 6(a).
(tt)    “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.
(uu)    “Restricted Stock Unit Award” means a right to receive shares of Common
Stock (or cash equivalent) which is granted pursuant to the terms and conditions
of Section 6(b).
(vv)    “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement will be subject to the terms and conditions of the
Plan.
(ww)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(xx)    “Securities Act” means the Securities Act of 1933, as amended.




--------------------------------------------------------------------------------





(yy)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.
(zz)    “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.
(aaa)    “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Option, a Restricted Stock Award, a Restricted Stock Unit
Award, a Stock Appreciation Right, a Performance Stock Award, or any Other Stock
Award.
(bbb)    “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement will be subject to the terms and conditions of the
Plan.
(ccc)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%) .
(ddd)    “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.






